 In the Matterof GOODALL WORSTED COMPANYandFEDERATION OFWOOLEN AND WORSTED WORKERS OF AMERICA, AFFILIATED TOU. T. W. A. (A. F. OF L.)Case No. R-2789.-Decided September 10, 1941Jurisdiction:textile manufacturing industry.Investigation and Certification of Representatives:existenceof question: re-fusal of Company to accord union recognition until certified by the Board ;election necessary.UnitAppropriate for Collective Bargaining:all production and maintenanceemployees at the Sanford, Maine and Springvale, Maine, plants, excludingsupervisory, office, and administrative employees, foremen, assistant foremen,employees having the right to hire and discharge, timekeepers, and studentstemporarily hired for the summer months ; agreement as to.Mr. Benjamin SpinozaandMr. George Cantor,of Boston,Mass.,for the Company.Mr. Henry M. Katz,of New YorkCity,for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONAND 'DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 21, 1941, Federation of Woolen and Worsted Workers ofAmerica, affiliated to U. T. W. A. (A. F. of L.), herein called theUnion, filed with the Regional Director for the First Region (Boston,Massachusetts) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of GoodallWorsted Company, Sanford, Maine, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 9, 1941, the National LaborRelationsBoard, herein called the Board acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.35 N. L. R. B., No. 64.318 GOODALL WORSTED COMPANY319On July 15 and 16, 1941, respectively, the Regional Director issueda notice of hearing and a notice of postponement of hearing, copiesof which were duly served upon the Company and the Union. Pur-suant to notice, a hearing was held at Sanford, Maine, on July 24,1941, beforeWilliam S. Gordon, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues was afforded all par-ties.At the conclusion of the hearing the Company moved thatthe petition be dismissed for failure of the Union to establish that itrepresented a sufficient number of employees to warrant the holdingof an election.The Union moved that the Board direct an election.The Trial Examiner reserved ruling for the Board on both motions.The Company's motion is hereby denied and the Union's motiongranted for the reasons set forth in Section III below.During thecourse of the hearing the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Subsequent to the hearing, the parties stipulated that cer-tain designated corrections should be made in the transcript of thehearing.The stipulation is hereby approved and made part of therecord in the case.On August 7, 1941, the Company filed a "Motionto correct the Transcript," in other respects.The alleged "motion"of the Company is in 'no sense a motion to correct 1 but is, on thecontrary, a motion to alter the transcript.The motion is herebydenied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGoodallWorsted Company is a Maine corporation with its prin-cipal office and plant located in Sanford, Maine, hereinafter calledthe Sanford plant. It operates a weaving department at Springvale,Maine, hereinafter called the Springvale plant.The Company hassubsidiary corporations operating in other points in the UnitedStates, but only the Sanford and Springvale plants are involvedherein.In connection with its business of manufacturing, selling,.and distributing cotton worsted cloth at the Sanford and Springvaleplants the Company uses annually cotton and wool yarns valued atI See footnote 2, infra. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDmorethan $500,000, substantially all of which are purchased andshipped from points outside the State of Maine.The Company an-nually manufactures finished products valued at more than $1,000,000,substantially all of which are sold and shipped to points outside theState of Maine.The Company admits that it is engagedin commercewithin themeaningof the Act.II.THE ORGANIZATION INVOLVEDFederation of Woolen and Worsted Workers of America, charteredby United Textile Workers of America, is a labor organization affili-ated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union claims to represent a substantial number of employeesof the Company and alleges that the Company refuses to recognizethe Union until it has been certified by the Board.'Statements of the Regional Director and the Trial Examinerintroduced in evidence show that the Union represents a sub-stantial number of employees in the unit hereinafter 'found to beappropriate.3We find that a question has arisen concerning the representationof employees of the Company.9At thehearing the Company andthe Union stipulatedthat a question concerningrepresentation exists.The motion ofthe Company, filed August 7, 1941,requested thatthe stipulationbe altered in such manneras to withdrawthis agreementby the Company.While we havedenied themotion, wedo not rest our finding that a question concerningrepresentation exists upon this stipulation.a The statement of the RegionalDirectorshows that 312 application cards were sub-mittedto him,-113 of which were dated between August1 and December30, 1940, and theremainderof which weredated in 1941, except for 36 cardswhich were undated.All thecards appear to bear genuine signatures.Of the cards, 226 bore thenames of personson the pay rollof July 12, 1941, and 63 bore the namesof personswho the Company andthe Unionagreed wereemployeesalthoughsuch personswere not listed on the July 12pay roll.In addition,the TrialExaminer stated at the hearingthat 22 additional cards,dated in Mayand June 1941,had been submittedto him, 21 of which were signed bypersons onthe July 12pay roll.None of these cardsbore duplicatesignaturesof thoseexaminedby the Regional Director.There areapproximately 950 employees in the unithereinafterfound appropriate.The Unionalso introducedtestimony at the hearing tothe effect that 167 additional cards, noneof which were duplicatesof cardssubmittedto the RegionalDirector,had been lost by anexecutive of the Union.The TrialExamineradmitted theevidenceover objectionby counselfor the Company.While it is clear thatthe testimonywas admissable it is unnecessary to determinethe tiseightto be given itsinceI the numberof cards submittedto the RegionalDirectorand to theTrialExaminerindicatesthat the Unionrepresentsa substantialnumber of employeeswithin the appro-priate unit.See:Matterof ItalianFood ProductsCompany, IncandNewport BeachCannery Workers, Local 9, International Fishermen andAlliedlVorkemi of Amei ica affiliatedwith the C 1O., 29 N L R. B 284 GOODALL WORSTED COMPANY321IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, acid commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agree, and we find, that all produc-tion and maintenance employees at the Sanford and Springvaleplants, excluding supervisory, office, and administrative employees,foremen, assistant foremen, employees having the.right to hire anddischarge, timekeepers, and students temporarily employed for thesummer months, constitute a unit appropriate for the purposes ofcollective bargaining.We further find that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION.OF REPRESENTATIVESThe Company and the Union requested that the pay roll for theweek ending August 16, 1941, be used to determine eligibility tovote in the election.The Company's businessis seasonalin char-acter, and the parties agreed that the August 16 pay roll wouldcontain a greater, number of employees than a pay roll for anyother period.The partiesalsostipulated that any employee whohad worked 25 or more days during 1941 should be eligible to voteeven though his name does not appear on the pay roll of August 16.Under the circumstances,we shalldirect that those eligible to votein the election shall be the employees in the appropriate unit whowere employed by the Company during the week ending August 16,1941, and any other employees who were employed 25 or more daysduring 1941, subject to such limitations and additionsas are setforth in the Direction of Election herein.Upon the basis of the above findings of fact and upon the entirerecord in the case. the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of GoodallWorsted Company, Sanford, 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaine, within the meaning of Section 9 (c) and Section 2 (6) and(7) of, the National Labor Relations Act.2.All production and maintenance employees at the Sanford,Maine, and Springvale, Maine, plants of the Company, excludingsupervisory, office, and administrative employees, foremen, assistantforemen, employees having the right to hire and discharge, time-keepers,and students temporarily employed for the summermonths, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c)of the- National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIEECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with GoodallWorsted Company,Sanford,Maine, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty(30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe First Region,acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations,among all production and maintenance em-ployees at the Sanford and Springvale plants of the Company whosenames appear on the pay roll for the week ending August 16, 1941,or who have worked 25 or more days during 1941,including em-ployees who did not work during such pay-roll period because theywere ill or on vacation,or in the active military service or trainingof the United States,or temporarily laid off, but excluding super-visory, office,and administrative employees,foremen, assistant fore-men, employees having the right to hire and discharge,timekeepers,and students temporarily employed for the summer months,and em-ployees who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by Federationof Woolen and Worsted Workers of America,affiliated toU. T. W. A.(A. F. of L.),for the purposes of collective bargaining.